 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGiant Food Stores, Inc. and Easton DevelopmentCompanyandUnited Food and CommercialWorkers,Local 1357.Case 4-CA-15117June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFrOn July 17, 1986, Administrative Law JudgeRobert W.Leiner issued the attached decision, andon August 1, 1986,he issued the attached Erratumto that decision.The Charging Party filed excep-tions and a supporting brief.The Respondents filedcross-exceptions and a supporting brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'findings, andconclusions only to the extent consistent with thisDecision and Order.Contraryto the complaint'sallegations,thejudge found that Respondent Giant did not violateSection 8(a)(1) of the Act by demanding that unionpickets leave its Palmer Township,Northampton,Pennsylvania shopping center store premises or bearrested.The judge further found that the Re-spondents'maintenance of a lawsuit in the Pennsyl-vania state courts related to the picketing andhandbilling that occurred at the Palmer Townshipstore did not lack a reasonable basis in law. Hetherefore recommended that the portion of thecomplaint alleging a violation of the Act based onthemaintenance of the lawsuit be dismissed, butthat the Board retain jurisdiction over that allega-tion 'pending completion of the state court proceed-ings.For the reasons set forth below,we reversethe judge and find that Respondent Giant violatedSection 8(a)(1) by causing and acquiescing in thepolice demand that the pickets move or face arrest.Additionally,for the following reasons, we agreewith the judge's recommended dismissal of thecomplaint allegation regarding the lawsuit, but weshall retain jurisdiction over that allegation pendingthe disposition of the state court litigation.BackgroundRespondent Easton Development Company isthe developer and operator of a shopping center lo-cated in Palmer Township,Northampton,Pennsyl-vania.RespondentGiant FoodStores, Inc. oper-ates a chain of retail food stores, including one lo-cated in the Palmer Township shopping centerbeing developed by Easton.In 1983,Easton granted Giant a 20-year leasecovering a 33,000 square foot store in Easton's thenprospective shopping center.The store was leasedto Giant, according to the lease,"together with theright to the non-exclusive use, in common withothers, of all such automobile parking areas, drive-ways, footways and other facilities. . .designedfor common use ...." Theleasefurther provid-ed:Landlordshall construct. . .the parking areas.. . approaches,entrances,exits,sidewalks,[and] roadways.. .all hereinafter referred toas "common areas", "common facilities", or"public areas", for the reasonable operation ofthe Shopping Center and Tenant's business inthe Demised Premises,all of which Tenant, itscustomers,employees and all those havingbusiness with it, are hereby granted the rightto use and enjoy,in common with other ten-ants, their customers,employees,and thosehaving businesswith them. Landlord shallkeep and maintain the foregoing in good repairand condition and reasonably free of snow,ice, refuse and other obstructions.Giant's store is the largest store in the shoppingcenter, which was planned to have about 15 storeswhen completed.There are two entrances into thestorewhich are separated by a 25-foot vestibule.The entrances open onto a sidewalk running thelength of the store front.The shopping center is bordered by two high-ways.William Penn Highway runs roughly east towest and borders the shopping center to the south.Greenwood Avenue runs roughly north to southand borders the shopping center on the east. Bothhighways have a posted 35-mile-per-hour speedlimit.Thereare two entrances to the shoppingcenter,one from each road.The William PennHighway entrance is located about 425 feet fromthe entrances to the Giant store.The GreenwoodAvenue entrance is located about 200 feet from theentrances to the Giant Store.In preparation for the scheduled May 14, 19852store opening, Giant representatives and Giant's at-torneys on May 6 met with Palmer TownshipPolice Chief DiVietro3 and Deputy Chief Lutz torTheRespondents have excepted to the judge's exclusion of evidenceregarding the cost and availability of mass media in the marketing areawhere the Giant store is located In light of our decision below, we finditunnecessary to pass on the Respondents'exception2All dates are in 1985 unless otherwise indicated.0 The judge inadvertently misspelledChief DiVietro's name We cor-rect this error.295 NLRB No. 38 GIANTFOOD STORES331review general security procedures. Giant informedChief DiVietro that based on prior experience,Giant,whose employees are not represented byany labor organization,could expect mass picketingonce the store opened. Giant told Chief DiVietrothat police were not to bother pickets if they ap-peared even if they were on private property.Giant explained that it would handle the matterthrough a civil legal action.Giant opened its store as planned on May 14. Be-tween May 14 and June 21, Giant was the onlystore open in the shopping center.By March 1986,a total of 15 or 16 stores were open in the shoppingcenter.On May 15, union pickets distributed leaflets onthe sidewalk in front of the Giant store's two en-trances and in the parking lot. The police receiveda phone call on May 15 concerning the pickets andsentan officer to the store. The officer observedpeople withsignsin front of the store and peopleputting leaflets on cars in the parking area.On May 16, Police Chief DiVietro called Doug-lasDiehl,Giant'shuman resources representative,and asked if Diehl knew that there were pickets attheGiant store the previous day. Chief DiVietrourged Diehl not to be "wishy-washy" regardingthe pickets. Diehl replied: "Chief, understand, wedon't like that they are out there. We will call youif they reappear." Police Chief DiVietro's notesmade after his conversation with Diehl indicatethat "[t]hey [Giant] do not want these people out-side the store . . . . If they return, Giant will call."Shortly thereafter,ChiefDiVietro toldDeputyChief Lutz that if the police received a call fromGiant, they would move the pickets from in frontof the store to the parking area entrances.On May 20, Giant and Easton as co-plaintiffsfiled a civil lawsuit in Pennsylvania state court al-leging that the Union was engaging in mass picket-ing and trespassing. The suit requested,inter alia,that the Pennsylvania court enjoin the picketing.At I1 a.m. on May 24, six pickets arrived at theGiant parking areato picketand handbill in protestof Giant's failure to pay the prevailing "area stand-ard"wages and benefits. Two pickets were sta-tioned outside each of the two entrances to theGiant store and two more pickets were stationedon a "pork chop-shaped" island at the WilliamPenn Highway entrance. None of the pickets wasan employee of Giant.Giant's district supervisor, RobertMotter, tele-phoned the police to report the arrival of the pick-ets.Responding to the telephone call from Giant,Deputy Chief Lutz arrived at the shopping centerand told the pickets to move away from the Giantstore entrances to the parking area entrances. Lutzwarned the pickets that they would be subject toarrest for criminal trespassif they didnot move.The pickets complied with Lutz' demand. Lutzthenwent into the store to speak with Motter.Lutz told Motter that he had "taken care of yourproblem" and asked Motter what he wanted done.Motter replied, "Well, you're the policeman." Lutzsaid,"O.K.," and left.In a subsequent telephone conversation that day,Diehl told Police Chief DiVietro that moving thepickets had not been authorized by Giant and thatGiant had made clear at the May 6 meeting what itwanted done. Chief DiVietro said that thereafterthe police would only act with respect to the pick-ets in an emergency such as their blocking traffic.The picketsremained at the islands and side-walks for the rest of May 24. However, within atmost 3 days, they had returned to the Giant storeentrances where they remained through the time ofthe hearing.4On June 10, the Union filed a charge with theBoard alleging that the Respondents had violatedSection 8(a)(1) of the Act by filing "spurious legalactionsdesigned to curtail or eliminate" theUnion's picketing rights. On June 14, the Unionfiled an amended charge alleging that moving thepickets on May 24 also violated the Act.On June 13, the Union filed "Preliminary Objec-tions" in the state court proceeding initiated by theRespondents. The Union's objections asserted, interalia, that the state court lacked subject matter juris-diction based on preemption of the National LaborRelationsAct because the Union had filed anunfair labor practice charge with the Board. OnJuly 1, the state court issued its decision 5 holdingthat the court lacked subject matter jurisdictionoverthe mass picketing claim due to a failure ofproof.6 As tothe Respondents' trespass claim, thecourt ruled that it was preempted from consideringthe issue by the Union's filing of a related chargewith the Board. On November 29, the Respondentsappealed the court's decision to the state appellatecourt.The Union's PicketingThe complaint,as amended,alleges thatRe-spondent Giant, acting through Motter and Lutz,violated Section 8(a)(1) on a specific day, i.e.,May24, by demanding that the union pickets leave the4 The parties have different estimates of how long the pickets remainedaway from the front of the store The judge did not resolve the dispute.The longest estimate was 3 days.S The decision of the state trial court is reported at 120 LRRM 2024.9 The court ruled that there was insufficient evidence of mass picket-ing, violence,or intimidation and therefore Pennsylvania law prohibitedthe issuance of an injunction on this basis. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshopping center or be arrested. The judge, apply-ingGiant Food Markets, 241NLRB 727 (1979), enf.denied 633 F.2d 18 (6th Cir. 1980), concluded thatRespondent Giant did not violate the Act. Thejudge found that the shopping center property was"open" to the public; and the Union's picketingand handbilling did not createa "nuisance." How-ever, the judge further found that, because theGiant store was the only store in the shoppingcenter open on May 24, the Union's intended audi-encewas clearly identifiable, there was little risk ofenmeshing neutral employers, and the impact ofpicketing and handbilling from the perimeter of theshopping center was not significantly diminished.Therefore, the judge concluded that the Respond-ent did not violate the Act on May 24 by requiringthe pickets to move to the perimeter of the shop-ping center.7We donot agree.Subsequent to the judge's decision, the BoardissuedJeanCountry,291NLRB 11 (1988), inwhich it reevaluated the analytical approach for re-solving conflicts between Section 7 and privateproperty rights. InJean Country,the Board statedthat a "threshold question" in the accommodationanalysiswas whether the Respondent possessed"genuine interests" in the property. Id. at 16. TheBoard explained that:[O]f course, thereisan initialburden on thepartyclaimingthe property right to show .. .that it has an interest in the property and whatits interest in the property is. A party has noright to object on the basis of other persons'property interests; and an employer's mere ob-jection to having union pickets outside its es-tablishment does not in itself rise to the levelof a propertyinterest.SeeBarkus Bakery, 282NLRB 351 (1986), enfd.mem. sub nom.NLRB v. Caress Bake Shop,833 F.2d 306 (3dCir. 1987).Jean Country,supra at 13 fn. 7.In this case, Respondent Giant has not estab-lished that it has any exclusory property interest inthe sidewalk in front of the Giant store or in theshopping center parking areas, theareaswhere thepicketing and handbilling occurred. The lease es-tablishes that Respondent Easton gave RespondentGiant merely the "non-exclusive" right to "use"suchcommon areas.Furthermore, the lease specifi-cally provided that Respondent Easton, the land-lord,would be obligatedto maintaincommon areasIn dismissing,the judge stressed that the complaint alleged a viola-tion on onlyone day,i.e.,May 24 Because he dismissed the complaintallegation,the judge did not pass on the alleged agency status of thepolice.We do so below.and keep them free of obstructions.8 See alsoPollyDrummond Thriftway,292 NLRB 331 (1989).We agree with the judge that by its picketingand handbilling the Union was engaged in protect-ed activity.We note that the language of theUnion's picket signs and handbills communicatedan areastandards objective in protest of Respond-ent Giant's failure to pay prevailing area wages andbenefits.The Union's overall conduct was in con-formance with its statedareastandards purpose,and did not indicatean organizationalor recogni-tionalcomponent. Area standards activity is a formof consumer publicityand isprotected by Section 7of the Act, albeit to a lesser extent than activitythat furthers a "core" purpose of the Act. SeeSears,Roebuck & Co. v. Carpenters,436 U.S. 180,207 fn. 42 (1975). Thus, we find that the Union wasengaged inpicketing and handbilling protected bySec. 7 of the Act.Finally, the evidence reveals that RespondentGiant caused and acquiesced in the police demandthat the pickets move to the shopping center pe-rimeter or be arrested. It telephoned the police toinform them that the pickets had returned to theshopping center on May 24. After Deputy ChiefLutz demanded the pickets move, Lutz told Giant'sdistrict supervisor,Motter, that he had "taken careof your problem" and asked Motter what heshould do. Motter replied, "Well, you're the po-liceman."Although Giant's human resources repre-sentative,Diehl, later told Chief DiVietro thatGiant had not authorized the actions of the police,Respondent Giant did not repudiate those actionsor inform the pickets that the actions had not beenauthorized.9Thus,we conclude that RespondentGiant is responsible for the demand that the picketsmove.BecauseRespondent Giant has failed to showthat it had an exclusory property interest in theareaswhere the protected picketing and handbill-ing occurred, a thresholdissue,we conclude thatRespondent Giant violated the Act when it caused8 Unlike the situation inJean Country,here Respondent Easton is notalleged to have taken any part in the demand for the pickets to move andthere is no evidence to suggest any such involvement by EastonAlthough the lease gives Respondent Giant the right to "exclusive useand control of that portion of the 'common areas' . . .labeled PromotionArea,"the lease introduced into evidence does not identify any "Promo-tion Area."The pertinent lease section refers to an "Exhibit A"as settingout the"Promotion Area." "Exhibit A," however,was not attached tothe lease,which was entered into evidence without objection. Therefore,there is no proof that "Exhibit Allto the lease existed on May 24, thedate of the alleged unfair labor practiceThus,due to a failure of proof,we reject the contention that Respondent Giant had the exclusive use andcontrol of the sidewalk in front of the store on that date.In any event,we note that the area immediately in front of Respondent Giant's storewas only one of the areas to which access was denied.B There is no evidence to suggest that Motter or any other Giant em-ployee was acting as an agent of Easton See fn 8, above. GIANT FOOD STORESand acquiesced in the Palmer Township police'smoving of the pickets.The State Court LitigationThe complaint,as amended at the unfair laborpractice hearing, alleges that Respondents Giantand Easton violated Section 8(a)(1) by maintainingand prosecuting since June 10, 1985,a retaliatorycivil lawsuit seeking to enjoin the Union'spicket-ing.Applying the Supreme Court's decision inBillJohnson'sRestaurantsv.NLRB,461U.S. 731(1983), the judge concluded that the maintenanceof theRespondents'state court lawsuit after theUnion filed an unfair labor practice charge withthe Board was not "baseless."The judgedismissedthe complaint allegation and further recommendedinhis erratum that the Board retain jurisdictionover the complaint allegation concerning the law-suit pending completion of the state court proceed-ings.For the reasons set forth below,we agree withthe judge that the Respondents'maintenance of thestate court lawsuit after the Union filed an unfairlabor practice charge did not lack a "reasonablebasis."We therefore shall dismiss this complaint al-legation but,like the judge, we shall retain jurisdic-tion over that allegation pending final dispositionof the state court proceedings. In doing so, we finditunnecessary to pass on the judge's discussion ofwhether the Respondents'lawsuit was retaliatory.InBill Johnson's Restaurants,above, the SupremeCourt, while acknowledging that lawsuits filed byemployers may be powerful instruments of coer-cion or retaliation,nonetheless found that the firstamendment right of access to the courts and theStates' compelling interest in maintaining domesticpeace prohibited the Board from enjoining as anunfair labor practice a well-grounded lawsuit re-gardless of the employer'smotivation in filing it.The Court indicated, however, that the Board wasempowered to enjoin a lawsuit that lacks a reason-able basis if the lawsuit was filed with the intent toretaliate against employees exercising their rightsunder the Act.The Court further indicated that when confront-ed with an allegation that the filing and prosecu-tion of a lawsuit violatesthe Act,the Board firstmust determine whether the suit has a "reasonablebasis."10 If it is found that the suit lacks a reasona-ble basis, the Board may then proceed with theunfair labor practice proceeding and determinewhether the suit was filed with a retaliatorymotive.Should the Board determine that the suit1°The Courtstated thatthe Board could applythe "genuine issue"test used in adjudging motionsfor summaryjudgment when making itsreasonable-basis determinations461 U S. at 745 fn. 1 l333has a reasonable basis, however,then the Boardmay not enjoin the suit,but must stay its unfairlabor practice proceeding until the state court suithas been concluded. The Court further stated thatif the state court ultimately finds merit in the em-ployer's suit, the eml:-oyer should also prevailbefore the Board because the filing of a meritoriouslawsuit, even if filed for a retaliatory purpose, isnot an unfair labor practice.Finally, the Court in-dicated that if the state court judgment goesagainst the employer or the suit iswithdrawn or is otherwise shown to be with-outmerit,the employer has had its day incourt,the interestof theState in providing aforum for its citizens has been vindicated, andthe Board may then proceed to adjudicate the...unfair labor practice case.Bill Johnson's Restaurants,461 U.S. at 747.Applying the Court's decision inBill Johnson'sRestaurantsto the facts of this case, we must firstexaminewhether the Respondents'maintenanceand prosecution of the state court lawsuit afterJune 10, had a reasonable basis."In doing so, wenote that the record in this case shows that thestate court proceedings are still pending.The General Counsel,as explained at the under-lying unfair labor practice hearing, takes the posi-tion that after the Union filedan unfairlabor prac-tice charge,the state court's jurisdiction was pre-empted and, therefore,theRespondents'mainte-nance of the suit after that date violated the Act.We find that the record evidence is insufficient toestablish that the Respondents'maintenance of thesuit after June 10 lacked a reasonable basis.InLongshoremen v. Davis,476 U.S. 380 (1986),the SupremeCourtstated that when it is assertedthat a state court lacks jurisdiction over a lawsuitbecause the suit has been preemptedby the Act,"[the issue]must be considered and resolved by thestate court." 476 U.S. at 393. As indicated above,the General Counsel did not allege that the filingof the lawsuit was an unfair labor practice, butmerely that its maintenance subsequent to the filingof the charge by the Union violated the Act. Be-cause the state court was obligated to consider thepreemption claim once it was raised by theUnion,12 it cannot be said that the litigation of thatissue or the subsequent appeal of the state court's11 Significantly,theGeneral Counsel did not allege that the filing ormaintenance of the lawsuit prior to June 10, the date the Union filed anunfair labor practice charge,violated the Act12We note that the preemption claim was not asserted by the Union asa defense to the state court suit until June 13, 3 days after the charge hadbeen filed with the Board. 334DECISIONS OF THENATIONALLABOR RELATIONS BOARDresolutionof thatclaim,without more,lacked areasonable basis. t 3Having concludedthatthemaintenance of thestatecourtsuit afterJune 10 hada reasonable basis,Bill Johnson's Restaurants,above,requiresthat theBoardstayits hand pending completionof the statecourt proceedings.Accordingly,we dismiss the al-legationof thecomplaint concerning the Respond-ents' alleged retaliatory lawsuit,but shall retain ju-risdictionoverthis complaint allegationfor furtherconsiderationon promptnotificationby any partyof a final, binding determination or resolution ofthemeritsby theCommonwealthof Pennsylva-nia.14 In light of our disposition here,we find itunnecessary to determine the remaining issuesraised bythe exceptions and cross-exceptions.ORDERThe National Labor Relations Board orders thatthe Respondent,Giant Food Stores, Inc., PalmerTownship,Northampton, Pennsylvania,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Prohibiting representativesof United Foodand CommercialWorkers, Local 1357,from engag-ing in peaceful picketing and handbilling protectedby the Act in front of the Respondent's store in theEaston Shopping Center,Palmer Township,North-ampton,Pennsylvania,and causing and acquiescingin the police threatening of such representativeswith arrest for engaging in such picketing andhandbilling as long as that activity is conducted bya reasonablenumber ofpersonsand does notunduly interfere with the normal use of the facili-19 Chairman Stephens also notes that,in light of the Supreme Court'sdecision inSears,Roebuck&Ca. v. Carpenters,436 U.S. 180, 207 fn. 42(1975), the filing of a state court lawsuit for trespassory area standardspicketing cannot be found to have been lacking any reasonable basis byvirtue of the suit's legal theory.Further,there is no claim here that thesuitwas without a reasonable basis in fact,e g., that the pickets did notactually trespass on the property in question As for the contention thatthere was no reasonable basis for maintaining the suit after an unfair laborpractice charge was filed against the Respondents with respect to theirexclusion of the pickets,he notes that,although there is a strong argu-ment based on the reasoning of the plurality opinion and the opinion ofJustice Blackmun inSearsthat the suit would be preempted on the filingof a charge,the Supreme Court did not reach that question. Id. at 206-207, 209.It cannot be said at this point that the Respondents acted with-out reasonable basis in attempting to persuade the state court that itshould follow the reasoning of Justice Powell's concurring opinion inSears,which took the view that state court jurisdiction over trespassoryarea standards picketing was not automatically preempted on the filing ofan unfair labor practice charge with the Board challenging the exclusionof the pickets Id at 212-214.Indeed, even Justice Blackmun indicatedthat if a charge were filed with the Board,the state court suit need notbe dismissed,but could be merely stayed pending final action by theGeneral Counsel or the Board. Id. at 209.14 The judge entered a similar order in his erratum.The Respondentsquestion his jurisdiction to do so subsequent to the issuance of his deci-sion.We need not pass on the issue that the Respondents raise because inour review of the judge's recommended disposition of this allegation,based on the Charging Party's exceptions,we clearly have jurisdiction toenter this order.ties or operation of businesses not associated withthe Respondent's store.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its office at the Easton ShoppingCenter copies of the attached notice marked "Ap-pendix."15 Copies of the notice, on forms providedby theRegional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(b)NotifytheRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint alle-gation not specifically found to be a violation isdismissed;provided,however,that jurisdictionover this allegation is retained for the purpose ofentertaining an appropriate and timely motion forfurther consideration on a proper showing that thestate court proceedings have been completed.'S If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted byOrder of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengagein any of theseprotected concerted activities. GIANT FOODSTORES335WE WILL NOT prohibit representatives of UnitedFood and Commercial Workers, Local 1357 fromengaging in peaceful picketing and handbilling pro-tected by the Act in front of our store in theEaston Shopping Center, Northampton, Pennsylva-nia, and cause and acquiesce in the Palmer Town-ship police'sthreatening of such representativeswith arrest for engaging in such picketing andhandbilling,as long as their activity is conductedby a reasonable number of persons and does notunduly interfere with the normal use of the facili-ties or operation of businesses not associated withus.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.GIANTFOOD STORES, INC.Marvin L. Weinberg, Esq.,for the General Counsel.Eric Hemmendinger,Esq. (Shawe&Rosenthal),of Balti-more, Maryland, for the Employer.Michael N.Katz,Esq. (Meranze and Katz),of Philadel-phia,Pennsylvania,for the Union.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER,Administrative Law Judge. Thismatter was heard on March 10,11, and 12 in Philadel-phia, Pennsylvania, on the General Counsel's complaint,'as amended at the hearing, alleging,in substance, thatGiant Food Stores,Inc. and Easton Development Com-pany(the Respondents)violated Section 8(a)(1) of theNational Labor Relations Act (the Act), bymaintainingand prosecuting,since on or about 10 June 1985, a civilaction for an injunction(Court of Common Pleas, North-hampton County,Pennsylvania)proscribing certain pick-eting2 by the United Food and Commercial Workers,Local 1357 (the Union or the Charging Party); and thatRespondent Giant Food Stores,Inc. (Giant),but not Re-spondent Easton,violated Section 8(a)(1) ofthe Act on24 May 1985 by demanding that union pickets leave thePalmer Township shopping center store or be arrested.3At thehearing, all parties were representedby coun-sel,were given full opportunity to call and examine wit-nesses, submit oral and written evidence,and to argueorally on the record.At the close of the hearing, the par-tieswaived final argument and elected to file posthearingbriefs,which have been carefully considered.4On the entire record, including the briefs,and frommy observation of the demeanor of the witnesses as theytestified,Imake the followingFINDINGS OF FACTI.RESPONDENTSAS STATUTORYEMPLOYERSA. The complaintalleges,RespondentGiant FoodStores, Inc. (Giant)admits, and I find,thatGiant, aDelaware corporation,operates a chain of retail foodstores, including one in PalmerTownship,Pennsylvania,and in the year ending December 1985, in the course ofits business operations,received gross revenues in excessof $500,000,and in the same period purchased and re-ceived materials and supplies in excessof $50,000 frompoints outside Pennsylvania.Giant concedes that at alltimes material it is and has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.B.Thecomplaint alleges, Respondent Easton Devel-opment Company(Easton)admits, and I find that at allmaterial times, it has been and is a general partnershipengaged in the development and operation of a shoppingcenter in Palmer Township,Northampton,Pennsylvania;that in the past year,in the course of its business oper-ations, it derived gross revenues in excessof $250,000and, in the same period,purchased and received materi-als and supplies in excess of$50,000 from points outsidePennsylvania.Easton,however,denies the complaint al-legation and conclusion that it is an "employer engagedin commerce"within the meaning of Section2(2), (6),and (7) of the Act. InCarolManagementCorp.,133NLRB 1126 (1961), theBoard adopted a standard for as-serting jurisdiction over operators of shopping centers:gross annual revenue in excess of$100,000; in excess of$25,000 annually other than indirect outflow or inflow.Easton's above admissions of the volume of its annualoperations and direct inflow meet or exceed such Boardstandard.Iconclude that its denial raises no materialissue of fact;that theBoard should assert jurisdictionover its operations,El ConquistadorCo.,231 NLRB 840,841 fn.6 (1977);and that it is an employer engaged incommerce within the meaning of Section2(2), (6), and(7) of the Act.II.THE UNION AS A STATUTORY LABORORGANIZATIONThe complaintalleges,Respondents admit,and I findthat at all material times,United Foodand CommercialWorkers, Local 1357 (the Union),is a labor organizationwithinthe meaningof Section 2(5) of the Act.'The Union's underlying unfair labor practice charge was filed on 10June 1985 and served on 12 June 1985. Its amended charge was filed andserved on 14 June 19852At the hearing,the complaint was amended to allege that Respond-ent's lawsuit was maintained and prosecuted in retaliation for the Union'spicketing.The General Counsel specifically refrained from alleging thisconduct as constituting a violation of Sec.8(a)(4) of the Act.'All dates hereinafter will refer to 1985 unless otherwise specified. Re-spondents' answer admitted certain allegations,denied others,and deniedthe commission of any unfair labor practices.III.THE ALLEGED UNFAIR LABOR PRACTICESIn 1983, Respondent Easton Development Company,as lessor (Landlord)granted a 20-year lease, with incre-4 The General Counsel also submitted,with his brief,a motion to cor-rect transcript, consisting of 15 corrections. The unopposed motion isgranted. 336DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmental renewal options,to Respondent Giant covering a33,000 square foot store in its prospective shoppingcenter in PalmerTownship,Northampton,Pennsylvania.Giant operates retail food stores in Pennsylvania, Mary-land,Virginia,and West Virginia.Easton is a MissouriGeneralPartnership and is the owner-developer of theshopping center.The lease (G.C. Exh.6) discloses thatthe contemplated store was ]eased(G.C. Exh.6,sec.202) "together with the right tothe nonexclusive use, incommonwith others, ofallsuch automobile parkingareas,driveways . . . and otherfacilities...designedfor common use as shall be installedby Landlord."The lease also provides(G.C. Exh.6, sec. 901):Landlordshall construct. . .the parking areas .. .approaches, entrances, exits, sidewalks,roadways.. . all hereinafter referred to as "common areas,""common facilities," or "public areas,"for the rea-sonable operationof theShoppingCenter and Ten-ant's business in the demised Premises,all of whichtenant its customers,employees and all those havingbusinesswith it, are herebygranted the right to useand enjoy,in commonwithother tenants,their cus-tomers, employees, and those having business withthem.The plan forthe shoppingcenter subdivision (G.C.Exh. 7),various photographs(G.C. Exh.5 and subpartsthereof)and testimony given at the hearing show thatthe Giantstore isby far thelargest store among the 15planned stores in the approximately 10.6-acre tract,whichcontainsover400 parking spaces, 5.9 paved acresand 3.05 landscaped acres.The shoppingcenter's central-ly located parkinglot (425 x 300 foot) services vehiclesenteringfromWilliam Penn Highway (running roughlyeast-west) and from Greenwood Avenue (running rough-ly north-south). The distancefrom the single WilliamPenn Highway entrance/exit to thestore's entrance isapproximately425 feet; thedistance from the singleGreenwoodentrance/exit appears to be about200 feetfrom the store's entrance area.The Giantstore is in thenorth-east corner of the shopping center.The towns ofEaston and Bethlehem,Pennsylvania,are 1-1/2 milesEast and 6 milesWest, respectively,from the shoppingcenter along the William Penn Highway.Both Green-wood Avenueand William PennHighwayhave 35-mile-per-hour speed limits.At each of the abovetwo entrances,there is an irregu-lar "pork chop"shapedtraffic island,which serves as atraffic divider forentering and exitingtraffic.The pork-chop island at the William Penn entrance is about 38 feetlong,with largestwidth of 21 feet, anda height of 5inches.The pork-chopisland at theGreenwood Avenueentrance is about 35 feet long with a maximumwidth of20 feet anda smallestwidth of 3-1/2 feet. The recorddoes not disclose its height.Except forthe openings atthese twoentrances,there are contiguous,5-footwidesidewalks borderingthepropertyalongGreenwoodAvenue and William PennHighway. Along GreenwoodAvenue, thesidewalk abuts thecurb up tothe entrances;thereafter,it is set back several feet by a grass border asitstretches into theright-angle junctionwithWilliamPenn Highway.Along William Penn Highway, the side-walk is alsoset back from the curbby a similar grassborder.Right-hand turning vehicles from the two-lane, south-bound(northbound has one lane)Greenwood Avenue,drive past the "pork chop" island into the parking lot ordirectly into the "fire lane"in front of the Giant Store(G.C. Exhs. 5(c) and (7)). The innermost of the twoGreenwood Avenue lanes is a deacceleration lane intothe entrance.Left-hand turns for northbound trafficcannot be made because of a raised masonry traffic di-vider blocking the Greenwood Avenue entrance. Thus,entrance from Greenwood Avenue is only by right turnvia a deacceleration lane. No entrance stop light or stopsign is present.Entrance from the essentially two-lane, east-west Wil-liam Penn Highway is either through a right turn (west-bound) from a similar deacceleration lane, to the right ofa "pork chop" island divider;or a left turn from a sepa-rate left-turn lane, controlled by a traffic light, to the leftof the island.Passages around the respective "pork chopislands" are wide enough to permit the passage of twocars abreast.The twodeacceleration lanes can hold aline of at least one-half dozen waiting cars.Traffic onboth roads is heavy at rush hours.Pictures and a sketch of the parking lot disclosegroups of slightly raised islands within the parking lot atvarious distances from the store but they appear to becovered,or at least bordered,by shrubbery and bushes.The above facts existed on 24 May 1985 and at thetime of the hearing.On 6 May 1985, in preparation for 14 May opening,Giantagentsand supervisors (DouglasDiehlandSchiano)and attorneys(Stitt and Hemmendinger) metwith Palmer Township police (Chief De Vietro andDeputy Chief Lutz). The police,consistentwith theirpractice on the opening of any new business in the town,reviewed security procedures such as retail theft andbank escorts. Diehl told the police that based on priorexperience with this Union,Giant expected mass picket-ingwhen the store opened.Chief De Vietro,in turn,showed them a copy of an injunction issued against pick-eting of a local business. The Giant representatives toldthe police that if the pickets showed up, the police werenot to bother them even if they were on private proper-ty; that theywere not doing anything"wrong"; thatGiant would deal with the matter through a civil legalaction and did not want to make martyrs out of the pick-etswith arrests and publicity.The Giant employees arenot representedby any labororganization.The store opened on 14 May.At least through 21June, it was the only store in the shopping center whichwas open. At the time of the hearing,March 1986, therewere 15 or 16 stores open for business in the shoppingcenter.On the 2 days following the store opening, 15 and 16May, the Union distributed leaflets on the sidewalks infront of the store entrances(Tr. 351,353) and in theparking lot. The store has two entrances/exits.They areat either ends of a 25-foot connecting vestibule in frontof the store.Abutting the vestibule there is a 10-foot GIANT FOOD STORESsidewalk, protected by an overhang. Adjoining the side-walk, there is a "fire lane" area in the parking lot fromwhich food from carts are loaded into customer automo-biles(G.C. Exh. 5(d); C.P./G.C. Exh. 3). The front doorof the store carries a sign:"Unauthorized solicitation forany purposes or the distribution of literature of any kindby nonemployees on company premises is not permit-ted."Thus, on the first 2 days of the Union's appearance, 15and 16May, the Unionpassed out leaflets(Tr. 351). On15May, the police received a phone call from Giantconcerning pickets and sent a police officer.He reportedseeing in the parking lot in front of the store people withsigns and people placing pamphlets on cars.5On 16 May, Chief De Vietro telephoned Respondent'srepresentative,Douglas S. Diehl,who was at the store.Diehl(director of human resources),corporate employeerelations supervisor concerning Respondent's4800 em-ployees, recalled that De Vietro asked if Diehl knew thattherewere "picketers at your store last evening." Heurged Diehl not to be "wishy-washy"and to call him ifthe pickets returned.Diehl,apparently responding to DeVietro's "wishy-washy" assertion, said (Tr. 493):Chief, understand,we don't like that they are outthere.We will call you if they reappear.Chief De Vietro dictated his recollection of the con-versationto the police dispatcher:Chief De Vietro called Doug Diehl of the GiantSupermarketsreferenceto union organizers outsidethe Palmerstore.They do not want these peopleoutside the store. Car 15 (BF) responded to thestore but the people had left about 1/2 hour prior.If they return, Giant will call.Soonafter his conversation with Diehl (Tr. 218), ChiefDe Vietro spoke with Charles V. Lutz, his deputy chief.He told Lutz that if they received a phone call fromGiant, that the pickets were at the store, they wouldmove the pickets from in front of the store to the drive-way entrances (Tr. 219, 227).On 20 May, Giantand EastonDevelopment Companyfiled a lawsuit in the Court of Common Pleas, North-ampton County,Pennsylvania,the complaint alleging theUnion's engaging in mass picketingand trespassing. Theremedy soughtwas an injunction against trespassing,blocking ofingress and egress, andintimidation of cus-tomers.The Union filed responsive "Preliminary Objec-tions" to the complaint,inter alia,allegingNLRB pre-emption.The case did not come to hearinguntil21 June.At 11 a.m. on 24 May, in the parking lot, there weresix union leafleters,wearing picket signs("Giant unfairtoworkers. This picketline protests sub-standard areas The record(G.C. Exhs 4(a)-(e)) shows four,single-page leaflets dis-tributed by the Union.All of them urge nonpatronizing of Giant, two ofthem name"fair"competitors.At least two assert that Giant does notpay its employees"fair, competitive area wages and benefits"and that itis"foreign" owned.It is not clear when in May all four of the leafletswere distributed and in what groups.The case proceded on the assump-tion that all four leaflets were distributed in the parking lot prior to 24May 1985.337wages.Do not patronize this unfair employer"). Thebottom of the signs bore the name of the Union. Thepickets distributed leaflets(Tr. 360)asking "neighbors"to not patronizeGiant whichwas foreign-owned andwas not paying"fair,competitive area wages and bene-fits to its employees" (G.C. Exh. 4(b)). These picketswere stationed two at each door at the store's entrance;and two on the "pork chop" island in the William PennHighway entrance to the parking lot. The record doesnot show whether the "pork chop" islands are publicproperty whether through dedication or otherwise. Re-spondents,on this record,do not in any case appear toobject to the pickets occupying the "pork chop" islands,whether or not private property. The pickets were in-structedby the Union not to block the storeentrances/exits, not to harass customers and just to handout leaflets. Of the six pickets,two were union organiz-ers and four were paid,professional pickets(Tr. 355 etseq.).None were Giant employees.Within a few minutes of the appearance of the picketson the morning of 24 May, Giant District SupervisorRobert Motter (Respondent supervisor concerned withthe store opening)telephoned the police to report thepresence of the pickets and then telephoned supervisorDiehl to tell him that he had just called the police.About 20minutes later,Diehl called Motter to find outwhat had occurred. Motter told him that the police hadcome, had moved the pickets from the parking lot to thestreet, andMotter had thanked them(Tr. 580).Diehlthen telephoned Chief De Vietro for an explanation ofthe events. In the first of two telephone conversations onthat day, De Vietro told Diehl that "we took care ofyour problem" (Tr. 583) and in the second, told him that"maybe his men overreacted." (Tr. 584).In any event,neither Diehl nor any other Respondent agent ever toldthe Union or the pickets that the police action removingthe pickets to the street was beyond "what they shouldhavedone and [Respondent] was disavowingit" (Tr.586).What had occurred at the picket line was that at 11:15a.m.,DeputyChiefLutz, responding to Supervisor Mot-ter'sphone call, came to the store and instructed thepickets to leave the store area and go to the parking lotentrances.He told them that if they did not leave thestore area, they would be subject to arrest for criminaltrespass.Lutz admitted that he observed no threats or in-timidation by the pickets,but, nevertheless,told the pick-ets that "we" were "not going to tolerate any intimida-tion of customers walking in or out of the place" andthat leaflets could be distributed at the parking lot exits(Tr. 251-153). He also testified that he would not haveremoved the pickets if Giant had not called the police.Lutz then entered the store and told SupervisorMotter that: "I've taken care of your problem" bymoving the pickets to the street entrances.When Lutzasked him "what he wanted done," Motter answered:"Well, you're thepoliceman."Lutz said "OK" and left.Itwas at this point, above, that Chief De Vietro spokeby telephone with Supervisor Diehl, wherein De VietrotoldDiehl that the store had called the police and that"we took care of your problem." In those conversations, 338DECISIONSOF THE NATIONALLABOR RELATIONS BOARDDiehl asked De Vietro what he meant by that statementand De Vietro said that Lutz had removed the pickets.Diehl asked if he had talked to anyone in the store andDe Vietro said that he spoke to the store manager afterthe action was taken. When De Vietro then asked forwritten authorization for his action and for future actionregarding the pickets, Diehl told him that the policeaction had not been authorized and that before he gavehim anything in writing, he would first consult counsel.Later that day, Diehl telephoned De Vietro, told himthat he had consulted counsel, that there would be nowritten authorization for police action; that the policeaction had not been authorized; and that the Respond-ents' desireswere made clear in the 6 May meeting withthe police.De Vietro said that thereafter, the policewould act only in emergencysituationssuch as "block-ing or traffic problems" (Tr. 498).The pickets did not longremainat the street entrancesto which they had been directed by the police. Accord-ing to General Counsel'switnesses, they remained at theentrances and the islands only for the following 2 or 3days. Respondent'switnessesuniformly testified that thepickets returned to the parking lot and the store's en-trances the next day. In either event, after consultingunion counsel, the pickets, with leaflets and pickets signs,returned to the storeentrancesin the parking lot, andalso atthe islands and entrances (Tr. 368-370), wherethey remained through the time of the hearing.Safety; effectiveness of communicationsChief De Vietro testified that the leafletting from the"pork chop"islands atthe two entrances would be safewith regard to oncoming automobiles, entering and leav-ing the parking lot. While he saw picketers occasionallydistributeleaflets insidethe parking lot, from the narrowmedian traffic dividers (only 2 feet of flat surface and noappreciable curb), he considered those to be unsafe plat-forms from which to distribute literature. Other, largerislandswithin the parking lot, as above noted, are cov-ered by, orat leastbordered by, plantings and shrubbery.The testimony concerning both the actual effect onpassengers,in andout of vehicles, of leaflet distributionfrom sidewalks and islands at the entrances and on antici-pated future traffic flow was in dispute. The credible evi-dence is that, notwithstanding exclusiveaccesslanes forright-hand turns, and the traffic light at the entrancefrom William Penn Highway for left-hand turns (there isno left-hand turn into the Greenwood Avenue entrance)and notwithstanding the width of the passageways sur-rounding the "pork chop" islands at the entrances (al-lowing the passage of cars around a vehicle stopped atthe island to accept a leaflet), there could well be futuretraffic problems. Chief De Vietro's testimony supportedthat conclusion.A vehicle stopped for aleaflet at a"pork chop" island, if not sufficiently "inboard" to theisland (whether entering or exiting) could occupy suffi-cient spaceto effectively prevent parallel passage fromthe rear. A further complicationarisingfrom any such orsimilarblockage is that impatient entering drivers await-ing right turn entry even from the exclusiveaccess lanesmight attempt to leave the line and be struck from therear. Similarly, at theWilliam Penn Highway entrance,where the traffic light provides an exclusive left turnunder the protection of "green arrow" light, should aleft-turning vehicle stop at (and fortuitously block) thepassage atthe "pork chop" island, the following left-turning vehicles seeking entrance, at the expiration of the"green arrow," would be "trapped" out on the highway,blocking oncoming William Penn Highway traffic.On the other hand, with pickets stationed on the en-trance islands as well as the store doors, there is no evi-dence that any traffic problems actually occurred eitheron 24 May or at any time up to the hearing. Further-more, the record does not show the frequency of left-hand turns, any inconvenience to vehicles, or the obser-vation of "lane jumping" from the accesslanes. Indeed,based on the 21 June stipulation of the parties in the statecourt action (where the stipulation was that there werepickets both at the store's doors and at the street en-trances), the Court of Common Pleas found, as of 29July 1985 (R. Exh. 10, p. 6, Finding #14): "The picket-ing at the entrances to the parking lot from the publicstreets has not resulted in any blocking of traffic." Tothe extent that a picket (Frinzi) testified (Tr. 463, et seq.)that there were traffic problems when he was picketingat the island entrances, apart from occasional hornhonk-ing againstdrivers stopped at the islands to talk to him,there is no evidence of vehicles improperlyusing en-trances and exits, much less that they did so because ofthe presence or functioning of the pickets. In any event,absence of this material from the state court record andthe present record leads me to conclude that any trafficproblems occurred, if at all, after 29 July, or alternative-ly,were held by the state court to be immaterial.With regard to the effectiveness of the Union's abilityto communicate with persons approaching the store, theevidence showed that immediatelyafter 24May, whenthe policeman temporarily removed the leafleters to thestreet and islands, at least half6 of the entering driversstopped at the islands for the pickets. Over the succeed-ing 10 months (i.e., after the pickets resumed picketing atthe store entrances), very few vehicles stopped to speakto the pickets stationed at the islands in the parking lotentrances (Tr. 461).Motorists rarely parked their carsand then returned to converse with the pickets. Motor-istswho stopped at the islands often hurried their con-versations.As above noted, within a few days (at most)of the police action which removed the pickets to thestreet, and through the time of the hearing, the picketshad returned to picketing at the store's entrances, in theparking lot, out on the street and the "pork chop" is-lands.When the pickets returned to picketing and leaflettingat the store's doors,' the conversations were longer.6 Joseph Frinzi, a paid picketer,testified(Tr. 461)that when the pick-etswere exclusively at the islands,"approximately half, maybe morestopped"Union organizer Julie Nissey testified that in the same period,'less than half' the motorists stopped at the islands and a"lot less" thanhalf stopped to talk and pick up leaflets(Tr. 376).Fnnzi described thepercentage stopping at the islands as "occasional"and then put the figureat "approximately half, maybe more." Fnnzi's credible testimony makesNissey's conflicting testimony less than trustworthy.7Respondent's witnesses testified,as above noted, supported by thestore"log," that the pickets returned to the parking lot, not after severalContinued GIANT FOOD STORESThere, there was no opportunity for the driver of a vehi-cle,passinga picket at the island in the entrance, toleave his window rolled up and ignore the picket (Tr.462).State Court LitigationAs above noted, Giant and Easton, on 20 May filed anaction in equity seeking, inter alia, to enjoin the picketingand handbilling on the store's premises. On 10 June, theUnion filed its charge alleging 8(a)(1) and (3) invasion ofSection 7 rights by Respondents'"filing spurious legalactions designed to curtail or eliminate"itspicketingrights.On or about 13 June, it filed its preliminary objec-tions(and supporting memorandum)toRespondents'complaint,asserting in defense,the Court'slack of sub-jectmatter jurisdiction because, the Union having filedunfair labor practice charges with the NLRB,"exclusiveprimary jurisdiction" over the matters alleged in thestate action rested in the NLRB.The Union's defensesalso include alleged state law jurisdictional defects in thecomplaint. The theory of Respondents' requested injunc-tion remedy included an invocation of the state's policepower against union-caused customer intimidation, vio-lence, blocking of ingress by mass picketing and destruc-tionof property.Trial in the Court of Common Pleas was 21 June.Before the hearing,union counsel asked Respondents'counselwhy hewas pursuing a police power aspect tothe injunction.Respondent's counsel answered:"Iknowwe really don't have much to go on, however, I amgoingto give it my best shot with whatever I have."The parties then stipulated, in the state court proceeding,that:Since the picketing and handbilling commenced, theplaintiffs have received no threats of violence andthere has been no violence, destruction of propertyor blocking of ingress or egress by mass picketing atthe Easton store. There have been no threats or vio-lence that plaintiffs are aware of.Thereafter,Respondents called witnesses.Respondentscontend before me (Br.19) that they were seeking to es-tablish in the state court that the "demeanor" of thepickets included cursing at and blocking customers; andthat this conduct, even if not sufficient to justify the issu-ance of an injunction under the state police power, was"arguably relevant to the Union's claimof a right to tres-pass under state constitutional law," citingWestern Pa.SocialistWorkers 1982 Campaign v. Conn. General LifeInsuranceCo.,485 A. 2d 1 (1984).8days on the islands,but on the next day, i.e., 25 May. In view of thedisposition hereafter,resolution of the issue is not necessary I havechosen to accept GeneralCounsel'switnesses'testimony, arguendo, thatthe pickets did not returnfor 2 or 3 daysto the parking lot, especially togive a broader time period to the alleged violation than the complaintallegation actually supports.6 The crucialholding inHudgens v. NLRB,424 U S. 507 (1976),is thatthe accomodation of the competing rights to picket(statutory)and to befree from trespassory invasion(private property)was not to be analyzedunder the U.S. Constitution but underthe Act. ThusHudgensheld, re-versing prior cases,that there is no federal constitutionalright for aUnion to picketon privatepropertyin furtherance of an economic strike.339On 1 July,Presiding JudgeWilliams neverthelessissued his decision,Giant Food Stores v. Food & Commer-cialWorkers Local 1357,120 LRRM 2024, denying Re-spondents'request for injunction and holding,inter alia,that the state court lacked jurisdiction under the statepolice power (to protect the public health and welfare)due to failureof proof ofviolence, coercion,mass picket-ing or other unlawful behavior; and thus, under thestate'sAnti-InjunctionAct (43 Pa. C.S.A. secs. 206 etseq.) (prohibiting Pennsylvania state courts from enjoin-ing organized labor activities),he could not enjoin theinstant picketing/handbilling.With regard to enjoining the Union's trespass (as op-posed to the element of violence or coercion) on privateproperty, the Court held, that since the picketing, includ-ing the "trespass,"was arguably a matter within thescope of Sections 7 and 8 of the NLRA, the Court waspreempted from considering the subject (i.e., whethertrespassory area standards picketing on private propertywas "protected" under the NLRA). Under the ruling inSan Diego Building Trades Council v.Garmon,359 U.S.236, the exclusive initial jurisdiction for resolution of thatissue resided in the Board.9It also held, that the excep-tional circumstances necessary for the exercise of statecourt jurisdiction underSears,Roebuck & Co. v. Carpen-ters,436 U.S. 180 (1978), to restrain trespassory areastandards picketing,in spite of the Garmon preemption,supra,did not apply because,in the instant case, unlikeSears,Roebuck,theBoard's jurisdiction had been in-voked(albeit after the filing of the Respondent's injunc-tion action) by the Union's filing of the unfair labor prac-tice charge. Finally, the Court rejected the argumentthat since,underCourtdecisions,statutory protection of.,area standards"picketing is so tenuous,theUnion'strespass ought to be enjoined,pendingLaborBoard de-terminationof theunfair labor practice issue.The Court,under Garmon, held that the balancing of the competingprivate property right against the asserted invasive statu-tory right nevertheless was for the NLRB.On 5 August, the court entered its decree denying theinjunction.On 29 November, having already filed exceptions, Re-spondents appealed the Common Pleas court denial ofthe injunction to the Superior Court of Pennsylvania, ar-guing, inter alia, that subject-matter jurisdiction had notbeen preemptedby theUnion's filing the unfair laborpractice charge with the NLRB, underSears, Roebuck &Co., supra.Respondents'exceptions also related to theCourt's failure to find that a picket cursed a store em-ployee.In regard to the former issue,Respondents are appar-ently alludingto thedispute, inSears,Roebuck & Co.,supra, in the opposing opinions of Justices Blackmun andPowell. Justice Powell observed, on the question wheth-Any right tosuch invasion of private property must be derived from theprotectionof the Act.9 InSears,Roebuck &Cav.Carpenters,436 U.S. 180 (1978),the Su-preme Court notices-"Where applicable, theGarmandoctrine complete-ly preempts state court jurisdiction unless the Board determines that thedisputed conduct is neither protected nor prohibited by the Federal Cat."(fn. 29). Accord:Longshoremen Y. Davis,476 U.S. 380((1986). 340DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDer "state-court jurisdiction is preempted forthwith uponthe filing of a charge by the union. I would not join theCourt's opinion if I thought it fairly could be read tothat effect" (Justice Powell, concurring, 98).110In any event, the parties argued the appeal in the Su-perior Court of Pennsylvania on 4 March 1986, but nodecision has been rendered to date.Discussion and ConclusionsA. Legal Background; Area Standards Picketing:(1)The Board has addressed the issues presented bytrespassory area standards picketing in shopping centers,Giant Food Markets, 241NLRB 727 (1979), enf. denied633 F. 2d 18 (6th Cir. 1980).11 Whatever another forummay have observed or held on the same or similarissues,to the extent that the Board has spoken, as it has inGiantFood Markets,supra, I am, with due respect to suchother forum, bound to the Board's view and am notbound by other opinions.Iowa Beef Packers,144 NLRB615, 616 (1963). This rule certainly applies to the Board'sinterpretation of decisions of the United States SupremeCourt.There is no dispute, as I understand the contentions ofthe parties, that although the Union here was denigratingthe foreign ownership of Giant, itwas, inany event,picketing and handbilling to protest Giant's failure to payitsemployees the prevailing area wages and maintainarea standards. This is "area standards picketing."12 Thehandbill references to foreign ownership allege that infe-riority of wages flows therefrom. Foreign ownership isthus part of the "area standards" assertion and not a dif-ferent theme.Giant Food Markets,supra (Giant), holds that "proper-ly conducted area standards picketing [is not] only lawfulbut affirmatively protected under Section 7 of the Act"(Giantat 728).Since the protection of Section 7 rights is not absolute,and since the Board, followingHudgens v. NLRB, 424U.S. 507 (1976), has been directed to accommodate Sec-tion 7 rights and private property rights" "with as little10 Justice Blackum,concurring,stated"the logical corallary to theCourt's reasoning was that if the Uniondoesfilea charge upon beingasked by the employer to leave the employer's property and continues toprocess the charge expeditiously,state court jurisdiction is preempteduntil such time as . . the Board,applying the standardsofNLRB Y.Babcock & Wilcox Co.,351 U S 105'(1956) ... Pules against the Unionand holds the picketing to be unprotected."In the instant case,the policeremoved the pickets to the street on 24 May;the charge was not fileduntil 10 June Thus,there was a 16-day hiatus-between removal of thepickets from the picketing lot to the Union's filing the charge. On theother hand,the handbilling started on 15 May and Respondents filed forthe injunction on 20 May.With regard to the latter issue, the picket curs-ing an employee in the first days, of the picketing, Respondents appear tobe aware of Mr Justice Powell's "danger of violence"concern whichflows from"sustained trespassory picketing," ibid.11 The Giant Food employer-respondent in the reported case isnot re-lated to the instant Respondetit12 GiantFood Markets,241 NLRB at 728: "Area standards picketing isengaged in by a union to'protect the employment standards it has suc-cessfully negotiated in a particular geographic area from the unfair com-petitive advantage that would be enjoyed by an employer whose laborcost package was less than those of employers subjected to the area con-tract standards."13 There has been no dispute before me that Giant is the lessee ofproperty owned by Easton.The rights in shopping center private proper-destruction of one as is consistent with the maintenanceof the other"(Giantat 728), it is the Board's exclusivefunction (of course with Court review), in fashioning theaccommodation in each case, to determine exactlywhere, on the "spectrum" of protection afforded by Sec-tion 7, the particular factual "locus" will fall(Giantat728):as the Court pointed out inHudgens,the "locus" ofthe accommodation of these rights may fall at dif-ferent points along the spectrum depending on thenature and strength of the respective Section 7rights and private property rights asserted in anygiven context.Although the Board firmly asserted that area standardspicketing is protected by Section 7, it necessarily ad-dressed(Giantat 729 fn. 11) the issue of the relativestrengthof that protection because of certain overtly hos-tile Supreme Court language on that point inSears, Roe-buck & Co. v. San Diego Carpenters,436 U.S. 180 (1978).At footnote 11 inGiant,the Board stated:The pluralityopinion of the Supreme Court inSears,although recognizing that it was the Board'stask,in the first instance,to accommodate the com-peting interests involved,suggested(but did notspecificallyfind) that areas standards picketing maybe entitled to less protection than was given the or-ganizational solicitation involved inBabcock(436U.S. at 205).For the reasons set forth above, we re-spectively consider that the Court did not fully ex-amine and setforth thedifferences between suchoral solicitation and consumer picketing and theUnion's substantial justification for seeking to main-tain area standards.See also the concurring opinionof Justice Blackman(437 U.S. at 210)and the dis-senting opinion of Justice Brennan(436 U.S. at 231).Itmight be noted that,in addition to the plurality opin-ion respecting the "locus" of protection to be granted toarea standards picketing on the Section 7 "spectrum," afifth Justice,Justice Powell,concurring,referred to suchpicketing as a "publicity campaign maintainedby nonem-ployees and directed at the general public."He addedthat such"area standards trespassory picketing is certain-ly not at the core oftheAct'sprotective ambit" (436U.S. at193).14ty enjoyedby lessee Giant are not the same as thoseof proprietorEaston,when faced by a union picketingon such propertyHollandRantosCo., 234 NLRB 726 (1978), enfd.sub nom.Eisenberg v.HollandRantos Co.,583 F 2d 100 (3d Cir.1978). In the instant case,while it istrue that Easton played no discernible part in the police ouster of thepickets from the parking lot, it has been,and is,a party-plaintiff in thestate court injunction action designed to achieve the same result. WereEaston not thus responsible for the state court litigation,the two pleaded8(a)(1) violationswould not beso interrelated.Had Easton distanceditself from removing thepickets fromthe parkinglot, the action wouldbe solely that of Giant;and Giant's right, acting alone,to excludepicketsfrom the parkinglotmay be far different fromEaston'sCf.HollandRantosCo., 234 NLRB at 736;Hudgens Y. NLRB,424 U.S. 507 (1976).14 The Board,in apparently rejectingJustice Powell'sposition, hasconcluded that the audiencefor such picketing includes Giant's employ-Continued GIANT FOOD STORES341In balancing"area standards" statutory,and competingprivate property, rights under the Supreme Court'sHud-gensrule, the Board, inGiant,established five criteria asthe framework to analyze the factual issues and secure anaccommodating legal balance in that case.The five crite-ria are:the place of impact of the picketing;the intendedaudience of the pickets;the enmeshing of neutral em-ployers in the dispute; the degree to which the privateproperty is "open" to the public; and the extent to whichthe picketing creates a legal nuisance.The Board did notassign relative weights to any of these criteria.In addi-tion,it is clear that some of the criteria at least, such as"impact" and"intended audience,"are interrelated.(2) ApplyingtheGiant rules:As inGiant,the greatestimpact of the picketing and handbilling on 24 May, t 5 onthe evidence herein,apparently was at the store's doors.The General Counsel and the Union argue that, in anyevent, picketing at the store's doors is necessary becausepicketing at the street sidewalks and at the islands would"substantially dilute the Union'sSection 7 rights sincethe effectiveness of the picket lines depends on the loca-tion."Seattle-First -National Bank v.NLRB,651F.2d1272 (9th Cir.1980). I believe that theGiantprecedentrequires the conclusion that picketing at street entrances,only, would ordinarily unnecessarily dilute the Section 7right and that picketing at the doors would have thegreaterimpactin securing statutory rights.16Withregardto the fourthGiantcriterion, the "open-ness" of the private property, there would appear to belittle doubt that the store,as lessee, and Easton,as lessor,desired the greatest "traffic" consistent with shoppingcenter business.Not only does the lease relate"parkingees and that such picketing,in any event, is for the protection of "em-ployees,"even if not employees of the picketed employer(Giant,at 728)It is the picketed employer,the Board observes,whose wage practicesundermine the livelihood of unionized labor in the area.In support of thisposition,that"area standards picketing"is protected by Sec.7, the Boardnotes that while it is dissimilar both to picketing by nonemployees fororganizational purposes(NLRB v. Babcock&WilcoxCo.,351U.S. 105(1965)) and to primary economic picketing by the employer's own em-ployees(Hudgens v.NLRB,424 U.S. 507(1976)), it remains the Board'sfunction to accommodate this Sec 7 right to the private property rightsof the Respondentsis The complaint,as amended,alleges as the first of two 8(a)(1) viola-tions only a single event occurring on I day Giant causing the removalof the pickets under threat of police arrest on 24 May This is unlike thesecond allegation of 8(a)(1) violation-the maintenance and prosecutionof a retaliatory lawsuit-which assertsa continuingcondition:"Since onor about 10 June 1985,"the Respondents engaged in alleged proscribedconduct.In short,the lawfulness of Giant's conduct under the first alle-gation,removing pickets, must be measured only on the day of thethreat,i.e.,24 May.If that threat of arrest involved an interference withprotected conduct,itwould ordinarily be unlawful;if,on the other hand,the conduct,for any reason,was "unprotected,"then the interferencewould not give rise to an infraction of statutory significance The plead-ings seem to me to properly reflect the record-ifRespondents'witnessesare credited,the pickets returned to the positions at the doors of the storeon private property on the next day(25May),if the General Counselwitnesses are credited,they returned after about 2 or 3 days.The testi-mony, 'however,was clearly focused on what happened on 24 May, Tr.458-460;see particularly,Maintenance Service Corp,275 NLRB 1422(1985).16 InSeattle-FirstNational Bank,supra,the court,agreeing with theBoard,permitted invasion of private property by picketing in support ofan economic strike byemployees.The Court cautioned, however, that a"different accommodation might be appropriate if some activity not atthe core of Sec. 7,such as area standards picketing,were at issue." TheCourt cites,inter alia,Sears, Roebuck&Co., supra, and Giant.areas," "entrances," "exits" and"sidewalks" to "publicareas," but the lease extends use thereof to customers,employees and "all those having business with it."What-ever else such generous lease terms include(there is noevidence of such lease terms inGiant),at the very leastthey provide the argument that Respondents themselvesviewed the parking lot, sidewalks,entrances,and adjoin-ing areas as "public" places and can not forcefully com-plain,afterGiant,that"area standards"pickets are notamong those having "business"with Respondent Gianton the sidewalks outside the two store entrances. If theBoard granted "invitee"status to area standards picketsinGiant,then in the presence of the lease terms here, afortiori, the Board should give the instant pickets theright to be on the parking lot, including the sidewalks atthe store's entrances.In short, the terms of lease lead meto conclude that the parking lot, including the store en-trance, are more "open"here than inGiant.With regard to the fifth criterion in theGiantanalysis,the creation of a "nuisance,"I note that in the state pro-ceeding, Respondents stipulated as of 21 June that therewas no picket line violence, mass picketing or blockingof ingress or egress.Before me, however,they place em-phasis on the alleged instancesof a picketcursing an em-ployee and of a picket placing himself in front of a shop-ping cart pushed by a store customer in the parking lotin order to place a handbill in the shopping cart. I amnot at all satisfied that the record shows that both ofthese alleged(but deniedby theGeneral Counsel's wit-nesses)incidents occurred on or before 24 May. Buteven if they did, and even if they occurred as testified toby Respondent'switnesses,they would not, in aggregate,amount to the creation of a "nuisance,"within the mean-ing of thefifthcriterion in theGiantanalysis.To theextent that the Respondents argue that the pickets haveleft food containers and other debris at and near thedoors, there is no showing that the Respondents haveobjected to Giant's customers and strangers depositingsuch refuse at or near the store.The credited evidence isthat Respondent treated all such conduct as part of itsbusiness activities.To complain only of the pickets'debris does not strengthen the "nuisance"aspect of thepicketing. Certainly the deposit of such debris was not,on this record,proved to be of any different or greaternature than the debris left by others. As inGiant, Iwould conclude that the evidence fails to show that thepicketing on the parking lot, in general, or at the doors,in particular,constitutes a "nuisance."Rather, if the cri-terion of "nuisance"was strictly observed,itwould seemto me that a greater nuisance would occur if the pickets,on public property at the entrances,caused any sort oftraffic jam or tie up where their presence inside the park-ing lot would not cause such a public problem. 17The second and thirdGiantcriteria, the "intended au-dience" and the "emmeshing of neutrals,"are interrelat-ed,Giantat 728-729:17I assume that in analyzing theGiantcriteria,supra,whether theUnion's pickets created a"nuisance,"I am not necessarily bound by thesubstantive law of the Commonwealth of Pennsylvania. But cf.NLRB v.A.Duie Pyle,Inc., 730 F.2d 119, 126 (3d Cir.1984) in which state lawwas the guide to determine the law of"self defense." 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHere the audience which the pickets intended toreach with their message obviously includeGiantand its employees.However, the primary intendedaudience consists of the potential customers ofGiantwho become readily identifiable only whentheydecide to enter the store. . . .In a situationsuch as this, where there ismore than one store inthe shopping center. . .this is particularly true.[Emphasis added.]The Board then adds:In this regard we find this case distinguishable fromBabcock and Wilcoxand other cases involving orga-nizational solicitation.As noted inScottHudgens,supra, where, as in organizational situations,the au-dience is specific(the employees to be organized),means of communication other than direct entryonto the employer'sproperty(use of mail, tele-phone, personal contact,etc.),may afford reasona-ble access to that audience.However, where, ashere, the attending audience isnotreadily identifia-bleuntil the audience attempts to enter the store,such other means of communication cannot be con-sidered"reasonable"in relation to their possible ef-fectiveness.In a similar vein, requiringthat anypicketing orhandling be conductedoff theprivate property, atentrances to the parking lot 250 feet or more fromthe store entrance(an approximation drawn fromJointExhibit 1 in evidence),would too greatlydilute the Union's message for it to be meaningful.This result would follownot onlyfrom the fact thatGiant is not the only store located at the shoppingcenter,but also because motorists entering the park-ing lot from adjoining public road would be moreconcerned with safely making their entrance thanwith reading a picket sign or attempting to receivea handbill at the roadside.Anotherfact to be taken into account is the like-lihood of a union's picketingenmeshing neutral em-ployers in its dispute with a particular storein a shop-ping center.Witha momentary glance at the picket-ing, a potential shopper at the center might quitereasonably infer that the entire center was beingpicketed and refuse to enter the center at all.Indeed,itwould seem that requiring the pickets tostation themselves at the entrances to the parkinglot in this case would bemore detrimental to neutralKresge's business thanif the picketswere stationed di-rectly infront of theGiant store.[Emphasis added.]The distinction betweenGiantand the instant case isthat here, as the General Counsel concedes (Br. p. 18),on 24 May (at least through 21 June), Respondent's storewas the only store in business in the shopping center.This fact, alone, I believe, substantially eliminatesGiantas a legalsupport for the statutory intrusion (area stand-ing picketing) into Respondent's private property rightsand brings into play the ordinaryBabcock & WilcoxandSears,Roebuckelements: thatwith regard to privateproperty intrusions by organizational picketing nonem-ployees, relying on protected Section 7 rights as a de-fense or justification for such intrusion,the burden im-posed on the Union"is a heavy one,"Sears,Roebuck &Co., supra,436 U.S. at 190.To gain access, the Union has the burden ofshowing that no other reasonable means of commu-nicating its organizational message to the employeesexist... .Even on the assumption that picketing to enforcearea standards is entitled to the same deference intheBabcockaccommodation analysis as organiza-tional solicitation,42 it would be unprotected inmost instances.Footnote 42 appearing in the above-indented quotation,436 U.S. 180, 206, begins:This assumption,however, is subject to seriousquestion.Whatever else the Supreme Court has established, ithas insisted on rules distinguishing between the picketingrights of employees and of nonemployees in measuringintrusions on private property."The distinction is one ofsubstance."NLRB v. Babcock & Wilcox Co.,351U.S.105, 113 (1956);Hudgens v. NLRB,supra.Respondent's brief forcefully argues, and I conclude,that because there was only one store open on 24 May,when the alleged Section 8(a)(1) threat of arrest oc-curred,theaudience(which the Union was seeking to ad-dress)entering the parking lot, especially by automobile,on that day, was clearly identifiable. While in theory, theaudience might include Giant employees,sightseers, tres-passers,and construction crews(of the incompletestores),more likely, as the evidence here shows, thelarge majority was customers or potential customers ofthe Giant Food Store.If the handbills are credited, theobject of the Union's communication,in any event, wasonly to customers of Giant and thus any attempt at com-munication with trespassers,Giant employees or others,was coincidental.UnlikeGiant,therefore, theintendedaudiencewas identifiable because,with regard to its"area standards"message, the arriving automobiles andpedestrains could only patronize one place:theGiantMarket.Whateverother arguments exist infavor orplacingpickets on private property,theimpactelement is here,as opposed toimpactinGiant,largely diminished for thesame reason.The handbilledpersons at the entrancesalmost necessarily were Giant customers.There was nostore open for business except Giant. The Union was at-tempting to communicate basically with Giant patrons. t 8There is no reason why drivers and their passengerscannot read a sign or accept a leaflet atthe pork-chopislands.As Respondents point out,the Union voluntarilyused these pork-chop islands as points to station picketsall during the period up to and after 24 May. There wasno showing why the pork chop islands lost their impact18 InGiant,the Board,acknowledging that the audience is primarilyGiant's potential customers,also includes as audience the Giant employ-ees,Giantat 728.Audience,of course, is different from the group theUnion is seeking to protect(itsmembers)and is thus different from theavowed object of the picketing(maintain area standards). GIANTFOOD STORESutility.The Board'sconclusions,above, inGiant,withregard to dilutionof thepickets' message and the ineffec-tiveness of positioning pickets at the street entrances tocommunicate with incoming vehicles and pedestrians, arebelied by the Union voluntarily stationing its pickets atthose islands in order to impart messages.Thus, theactual experienceof the Unionin the instant case in gain-ing the attention of its intended audience must take prec-edence over the Board's conclusion inGiant,supra. 119As withtheGiantelements ofimpactandaudience,there is noenmeshingof other stores in the shoppingcenter.This argument of "unwanted secondary effects"isnot available to General Counsel and the Union sincethere was no other store open on 24 May, the date whenthe alleged unlawful act occurred.Thus, other businessescould not be"emmeshed."The General Counsel and the Union also rely on thepotential safety hazards to the pickets and public whichmight occur with heavy inflowing traffic notwithstand-ing that, at each island,there is room for the passage oftwo cars abreast.Regardless,however, of the anticipatedhazards which Chief DeVietro reasonably foresaw, theGeneral Counsel's complaint is so framed as to cause meto find such arguments of anticipated traffic hazards tobe largely irrelevant. The removal of the pickets underthreat of arrest occurred only on 24 May and the com-plaint addresses unlawful restraint of Section 7 rightsonly on that day. Within a day-or 3 days-the picketshad returned to the parking lot,the store front(doors)and wherever else on private property, outside the store,the pickets desired to leaflet and picket,including the is-lands at the entrances. On 24 May, however, the date onwhich the alleged unfair labor practice occurred becauseof police action,the picketing-leafleting caused none ofthe traffic problems anticipated in the testimony. Thecomplaint allegation regarding unlawful restraint of thepicketing presents no assertion of a continuing violation.The problem raised by the pleading and proof is whetherthe removal under threat of arrest on 24 May waslawful.The answer to that question turns on whether theUnion was then engaged in protected conduct, and notwhether it thereafter was engaged in protected conduct.Had there been other or similar police threats,or even ifthe effect of the single threat had resulted in the Unionrefraining from picketing on private property, the con-tinuing nature of the threat might be inferred,requiringscrutiny of the Union's rights over a broader time focus,i.e.,on whether events after 24 May were relevant.There isno evidence, for instance,that on 24 May,any activity at the island at any time caused a traffic orsafety problem or was in any way a nuisance to thepublic. Indeed, as I have noted above, before 24 May,the Union voluntarily chose to handbill from the islandswith no safety problem incurred by the pickets and nonuisance problems created for the vehicles or the public.For instance, there was no suggestion of left-turning ve-hicles being dangerously exposed on the expiration of the19 Picket Frinzi,for instance, testified that"half,maybe more" of thedrivers,on 24 May stopped when he was at the island entrance(Tr. 461)I accept his testimony343green light and there was no evidence of line jumping ineither of the right-turn deacceleration lanes.While the General Counsel recognizes the significanceof the fact that on 24 May there was only one store open(Br. p. 22),he defends only with the citation ofMont-gomery Ward Co.,265 NLRB 60 (1968), in which the em-ployerwas the sole occupant of a shopping center andthe Board found an 8(a)(1) violation where union hand-billingwas not allowed on private property.But thatcase(a) involvedonlyhandbilling; and, more important,(b) involveda consumer boycott by the employeesina pri-marydispute with their employer on the premises of aneutral employer.Here, there was no dispute betweenthe employer and his employees.Neither of these distin-guishing basic elements is present here, where there wasnonemployee-picketing,and area standards picketing atthat.These are fundamental differences:Hudgens v.NLRB,supra; andSears,Roebuck & Company,supra. Ihave taken seriously the SupremeCourt'sBabcock &Wilcoxadmonition that the difference between employ-ees and nonemployees in their rights to trespass underthe protection of Section 7 of the Act is "one of sub-stance."Hudgens v.NLRB,supra.Likewise,there is adifference between handbilling and picketing,Montgom-eryWard Co.,265 NLRB 60 (1982) (Chairman Van deWater, concurring).The General Counsel proved that on 24 May, Supervi-sorMotter telephoned the police and the police movedthe pickets from the parking lot to the street entrances,i.e.,from private to public property. The police actionwas accompanied by threat of arrest for noncompli-ance.20Assuming,arguendo,both that the police wereRespondents' agents in the removal of the pickets andthat, contrary to theSupreme Court's suggestion, areastandards picketing by nonemployees deserves protectionon the "spectrum"of Section 7 rights at the same"locus" as organizational picketing by nonemployees,Hudgens v.NLRB,supra:Sears,Roebuck&Co. v. SanDiego Carpenters,436 U.S. at 190 (1978), the GeneralCounsel,nevertheless,pursuant to the Board's analysis inGiant Food Markets, Inc., 241NLRB 727, enf. denied 633F.2d 18 (6th Cir.1980), has failed to sustain his burden-his "heavy burden"(Sears,Roebuck &Co., supra at190)-of showing that no other reasonable means ofcommunicatingthe Union's "area standards" message toits intended audience exists(Sears,Roebuck,supra at190).Inview of the present facts,particularly thenarrow focus of the pleaded violation, the complementa-ry narrowness of the the supporting evidence,proof ofadequate communicationwiththe intended audiencefrom the islands,no traffic problems and the unique factthat there was only one store open for business when thepolice removed the pickets,and notwithstanding the gen-erous terms of the lease concerning the "public" natureof the parking lot and other facilities, I cannot concludethat, on 24 May, with the pickets having already effec-tively picketed from the entrance islands, with at least20 To perfect a violation of Sec. 8(a)(I), no such threat is required;only a police"demand"addressed to the pickets to leave,Giant,at 729. 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDone-half of the vehicles pausing at the street entrances2 twith no possibility of enmeshing other shopping centerstores in the controversy,with the intended audienceclearly identifiable,"othermeans of communicationcannot be considered`reasonable'in relation to their pos-sible effectiveness."Giantat 729.In short,the Union,on 24 May, on this record, par-ticularly balancing the severalGiantcriteria,could anddid adequately communicate an "undiluted" and effectivemessage to its audience from the public sidewalks andthe islands,withoutundue interference to the generalpublic, and the GeneralCounsel,having the burden ofproof,Babcock&Wilcox,supra,has not proved other-wise.22 I therefore conclude that a balance of theGiantcriteria shows that no violation of Section 8(a)(1) by Re-spondentGiant occurred on 24 May 1985 when thepolice, with threat of arrest, removed the Union's picketsfrom the shopping center parking lot. The complaint al-legation thereof should be dismissed.2321 As Respondent observes(Br. p. 31),the Board,in organizational so-licitation cases,has denied access to private property underBabcock &Wilcox,supra,inwhich handbilling at entrances reached 9 of 25 vehiclesand in which,unlike here,reaching the occupants"presented some diffi-culty."MonogramModels,192 NLRB705, 706 (1971).Not only has theUnion here freely chosen to use the islands(whether or not private prop-erty, Respondents have not objected to their use) and public entrances atthe street as distribution points for its handbills,but Respondents are notobliged to provide the best location for distribution to the Union.FarahMfg.Co,187 NLRB601, 617 (1970). The issuetherefore is whether theUnion'smessages can be effectively delivered from the islands and publicproperty.The Union has,in part,answered this question by freely choos-ing the islands as picketing and distribution points. The fact that driversmay not stop at the islands or sidewalks and may choose to ignore thepickets does not militate in favor of an invasion of private property. Thepickets have the right,by their physical presence,by signs and by prof-fered leaflets,to communicate with occupants of vehicles or pedestrians.Nothing in the Act requires that vehicles(or persons)stop,much less rolldown their windows,converse with the pickets or accept literature. Thepickets must have the opportunity to reasonably communicate The occu-pants of vehicles and pedestrians have no corresponding obligation tostop or listen.To the extent,underGiant,picketing at entrances dilutesthe message because incoming vehicles at the entrances are more interest-ed in negotiating a safe entrance than listening to the pickets'message orreading the signs, suchGiantlanguage must be read in the context of thepreceding condition"[Giant] is not the only store located in the shop-ping center."Furthermore,the pickets voluntarly chose the islands allduring the picketing.They cannot now argue that the islands havebecome ineffective points for communication.22 Again,in view of this disposition,I need not rule on the "agency"of the police since the Union,on 24 May,in picketing on private proper-ty,was not then engaged in activity protected under Section 7 of theAct.23I have taken into account the existence of shrubbery-bordered, orcovered,islands of substantial size within the parking lot. Permitting thepickets to have occupied these islands on 24 May might raise other prop-erty and indemnification issues which, I believe,need not be resolved inview of the above findings and conclusions:that the Union's area stand-ard message was adequately delivered on the islands and sidewalks. Thesame result should obtain for permitting the pickets to roam at will onthe parking lot. The ultimate finding of the unprotected nature of the 24May picketing-handbilling herein is supported by the Supreme Court ob-servation,regardingorganizationaltrespassory activity, that the union'sright of access has "generally been denied except in cases involvingunique obstacles to non-trespassory methods of cummunication with theemployees"Sears,Roebuck&Co., supra at 205 fn.41. In the instant case,any uniqueness in the factual framework,i.e.,only one open store,there-foremilitates further against allowing the right of trespassory access.Moreover,whether or not, under the Board's view in Giant,supra, areastandards picketing is properly granted the same Sec. 7 protective locusas organizational picketing underBabcock & Wilcox,supra,there can beno question that the Supreme Court's openly unsympathetic views of theThe State Court LitigationThe complaint,as amended,alleges in substance thatsince 10 June 1985,by maintaining and prosecuting itsretaliatory civil action to enjoin the Union's picketing24on the shopping center property,Respondents violatedSection 8(a)(1) of the Act.The General Counsel, of course, could not, and didnot, allege that Respondents'initiation of the action wasunlawful since his legal foundation must be supportedboth inSears,Roebuck&Co.v.San Diego Carpenters,436 U.S. 180 (1978),which held,that notwithstandingthat area standards picketing is arguably protected underGarmon,thus preempting state court jurisdiction yet,since the store-owner(the injured party)could not file acharge and thus bring the dispute before the Board. SeeLongshoremen v. Davis,476 U.S. 880 fn.10 (1986), thestate court is not preempted from exercising jurisdictionand ruling on the lawfulness of trespassory area stand-ards picketing; and in the recentBill Johnson's Restau-rants v.NLRB,461 U.S. 731 (1983), which held, that theBoard may not enjoin a pending state law suit,regardlessof retaliatory motive, unless the suit lacks a reasonablebasis in fact or law.TeamstersLocal 705 (Emery AirFreight),278 NLRB 1303(1986).There cannot be anydispute that theinitiationof the suit by Respondents wasentirely proper, for at that time,20 May 1985, there wasno union charge filed (the Union'sULPcharge was notfiled until 10 June),25 and Respondents could not them-selves allegethat the Union'strepass constituted anunfair labor practice.In the absence of a union chargefiledwith the Board,and refraining from the wholly un-desirable self-help option of vi et armis eviction of thepickets,Respondents could obtain an orderly resolutionof the question whether the Union had a right to remainon their private property only by a proceeding in statecourt.Sears,Roebuck&Co. v. San Diego Carpenters,436U.S. 180, 202.Here, however, the GeneralCounsel argues that Re-spondents,afterfiling of the Union's charge,have notprotected standing of area standards picketing in Sears, fn. 42 at 206, andHudgens,424 U.S. at 513,suggest that it be accorded no superior statusto organizational picketing in competition with trespassory access.Similarly,Ihave taken into account the fact that a shopping centerparking lot,for purposes of balancing private property rights with statu-tory rights,is in some ways"open to the public,"whether by practice, oras in this case,by lease. The instant parking lot,indeed,may not be quiteas "private"as the private parking lot driveway inBabcock & WilcoxWhile one may concede that the instant shopping center parking lot doesnot present the strongest case for the protection of "private property,"certainly not as strong as inBabcock&Wilcox,yet Easton has not by itslease so far turned the property into such a"public"area as to permitFirstAmendment considerations to intervene.Hudgens v.NLRB,424U.S. 507, 512-514. The Union is not a third party beneficiary.Eastonmay still interpret its lease so as to restrict the meaning of persons "doingbusiness"with the tenantsWhether it could exclude picketing employeesof Giant is, or course, a far different matter24 Again,Respondents filed their lawsuit on 20 May.The Union filedits unfair labor practice charge on 10 June Hence, according to GeneralCounsel,preemptionoccurred only with the filing of the charge on 10June;and it was only on and after 10 June that the General Counsel al-leges that Respondents'conduct became unlawful25 To the extent that the Union argues(Br. p 22)that the initialfilingof the injunction action was part of the unfair labor practice,that argu-ment is rejected It is contrary to law and to the allegations of the com-plaint. GIANT FOODSTORES345only not withdrawn their lawsuit, but have appealed theCommon Pleas court preemption ruling.Garmon,as Pre-siding Judge Williams correctly held, and as the partiesconceded before him,Giant Food Stores v. Food & Com-mercialWorkers Local 1357,Penna. Court of CommonPleas, 120 LRRM 2024, 2027 (1985), gives exclusive ju-risdiction to the NLRB for the ultimate disposition of thepickets' right to function on Respondent'sproperty.26Where, as here, the Union's right to picket on Respond-ent'sprivate property is "arguably protected" by Section7 of the Act, the rule preempting state court jurisdictionto decide the trespass question(the identicalmatterwould be submitted within the 8(a)(1) unfair labor prac-ticehearing)is invoked with even greater force thanwhere the disputed conduct is merely "arguably prohibit-ed" by the Act.In the former case, the constitutionalelement of Federal supremacy is involved.Sears,Roe-buck & Co.,supra at 196-200.As above noted,theGeneral Counsel urges that (1)with the 10 June filing of the unfair labor practicecharge, the state court's jurisdiction to decide the tres-pass question has been preempted; (2) that with the par-ties stipulating before the state court that there was nomass picketing to block ingress-egress, no violence, in-timidation or coercion,there was no basis on which toinvoke the state court's residual police powers on whichthe state court injunction would rest;and that (3) the Re-spondents'pressing their retaliatory case after the 10 Junefiling of the charge,certainly in appealing the CommonPleas final preemption decree, in the face of the stipula-tions(based on Respondents' concessions)and PresidingJudge Williams' findings (120 LRRM at 2026) of the ab-sence of violence, threats, and blocking by mass picket-ing,alldemonstrate that, within the meaning ofBillJohnson's Restaurants v. NLRB,461 U.S.731 (1983), Re-spondents were "prosecuting a baseless lawsuitwith theintent of retaliating against[the Union and its employeemembers] for the exercise of rights protected by Section7 of the NLRA," which conduct is an unfair labor prac-tice enjoinable by the Board.Respondents argue(Br. at 36 et seq.)principally thatits lawsuit was not preempted and thus was not "base-less"within the meaningofBill Johnson's Restaurants.27Respondents also arguethat therewas noproof of thenecessary"retaliatory"motive, required inBill Johnson'sRestaurants(461 U.S.at 737). They admit that their law-suitwas caused by the picketing but assert that this con-sequence is not proof of "improper motive."The short26 The complaint allegation ofan 8(a)(1) violation due to Respondents'maintenance and prosecution of the injunction suit is not mooted by myconclusion, above, that Respondents did not violate the Act when theyremoved the pickets from their property Here, Respondents are contest-ing the Pennsylvania court's conclusion that the trespass issue is for theBoard underGarmon. HudgensandSears,RoebuckThe Respondentscontinuation of a retaliatory suit, if baseless, would constitute a violationof Sec 8(a)(1) whether or not the Union, under Sec. 7, was privileged topicket in the parking lot. Put another way, Respondents' maintenance ofa lawsuit, retaliating against the Union's successful unfair labor practicecharge (the General Counsel issued a complaint), forcing the Union tolitigate a baselesspreemptioncase, constitutes a statutory violation regard-less of the merits of the Union's picketing rights27 Respondents also repeat the argument, rejected above, that Re-spondent Easton is not an "employer" within the meaning of Sec 2(2),(6), and (7) of the Act.answer is that "retaliatory intent" need not have an im-proper motive and surely need not be accompanied, asthe further argument is made, by intimidation or punitivedesire.Iconclude that Respondents' lawsuit was inten-tionally "retaliatory,"caused by and intended to limit oreliminate the effectiveness of the Union's handbilling andpicketing.The Supreme Court's test for retaliation,BillJohnson's Restaurants,461 U.S.at 736, is a"but for" test.That test is met here. There need be no proof of intimi-dation or punitive design.Were not my conclusions,below,on the preemptionissue dispositive on the issue of "baselessness,"Iwouldconclude that the allegation of baselessness is supportedby Respondents'unsubstantiatedpleading of"policepower" allegations(violence intimidation,blocking in-gress-egress, etc.)to sustain state court jurisdiction, coun-sel's admission that there was no evidence thereof, andthen stipulating to the contrary before Presiding JudgeWilliams.Withregard to the remaining basis for the ex-ercise of state court jurisdiction,i.e., that the state courtrestrain the trespass, JudgeWilliams, underHudgens v.NLRB,supra, concluded that the "trespass"and thecompeting Section 7 protection were preempted mattersexclusively for the Board. He thus correctly declinedsubjectmatter jurisdiction, 120 LRRM at 2028. SeeLongshoremen v. Davis,476 U.S. 380. Thus, the otherwiseclear application ofGarmonpreemption is further evi-dence of Respondents'baseless lawsuit.InBill Johnson's Restaurants,supra at 737,the Su-preme Court, on one hand held that"baseless litigation isnot immunized by the First Amendment right to peti-tion."On the other hand, however, the Court held (461U.S. at 736) that:The filing and prosecution of a well-founded law-suitmay not be enjoined as unfair labor practice,even if it would not have been commenced but forthe plaintiff's desire to retaliate against the defend-ant for exercising rights protectedby the Act.In determining what steps the Board may take in eval-uatingwhether a retaliatory lawsuit nevertheless has a"reasonable basis," the Board, while it is not confined tothe four corners of the plaintiffs complaint,yet it maynot determine the merits of the state court claims if therearematerial issues of fact,Bill Johnson'sRestaurants,supra at 738.WhileI am tempted, at the urging of theGeneral Counsel and the Union,in view of preemptionand other evidence,above, to find that Respondents' as-sertions, in support of state court jurisdiction over thetrespass,are so inconsequential as to be frivolous, it is ul-timately unnecessary for me to pass on this question.28Bill Johnson's Restaurantsnevertheless contains a fur-ther restriction on Board action:Just as the Board must refrainfromdeciding genu-inely disputedmaterial factual issues . . . it likewise281 am saying that no reasonablelawyer wouldseek an injunctionbased on an isolated instance of cursing and momentary stopping of acustomer to give him a leaflet, much less to prosecute an appeal basedthereon.See, for instance,Local39 v.W. H. Bower Spangenberg, Inc.,120LRRM 3455, 3456 (4th Cir. 1984) 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmust not deprive a litigant of his right to have gen-uine state law legal questions decided by the statejudiciary.Among Respondents legal, as opposed to factual, ex-ceptions to the state court decision is the state court'svery conclusion of preemption.There has been no courtdecision on the merits of whether there has been a tres-pass, only(for present purposes)that the Respondents'lawsuit has been preempted.The lowerPennsylvaniacourt has held that the filing of the charge preemptedstate court jurisdiction.Respondents have appealed thequestion of preemption.Respondents argue that theyhave a right to such an appeal and thus their continu-ation of their action for injuction is not "baseless"withinBill Johnson's Restaurants.There is no case cited to me suggesting that the Penn-sylvania courts have resolved the question ofwhenpre-einption of state court subject matter jurisdiction occursupon the filing of a charge.29Respondents point to thefact that this is the question on which Justices Powelland Blackmun differ inSears,Roebuck&Co.,supra, andon which Justice Brennan observed that the SupremeCourthas avoided holding that resort to the Board willoust state court jurisdiction.Indeed,I regard the footnot-ed problems raised in hisSears,Roebuck&Co. dissent byJustice Brennan as dispositive here(Sears,Roebuck, Co.,at 233 fn.14). Justice Brennan particularly notes that oneof the open preemption questions is: "What if the Section8(a)(1) charge is filedafterthe employer files the state-court complaint . . ?"Area standards picketing has been protected underSection 7 at least sinceHod Carriers(Calumet Contrac-tors),133 NLRB 512(1961).Given the peculiar facts inthis case that there was only one store open on 24 May(through 21 June) and that the pickets were successfullycommunicating,on that day, more than 400 feet from thestore entrance,to 50 percent or more of incoming vehi-cles (the intended audience)from their "pork chopisland" and from public property; and whether or notthis results,underNLRBv.Hudgens,supra,Giant,supra,andBabcock&Wilcox,supra,in the conclusion thatthisarea standards picketing was unprotected,is itbaselessfor Respondents to argue in the state court that, for in-stance, state court jurisdiction,lawfully invoked on 20May, should not be oustedby thefiling of the 10 Junecharge?30And that itshould not be ousted because the29I necessarily conclude that the ousting of state court jurisdictionunderGarmonand the recentLongshoremen v. Davis,supra,is a questionthe state court may consider and is thus a "genuine state law" legal ques-tion withinBill Johnson's RestaurantssoWhile therecentLongshoremen Y. Davis,supra,holds that a validclaim of Garmon preemption forecloses the state court's subject matterjurisdiction and is not merely a waivable affirmative defense,Ido notregard that case as eliminating the existence of theSears Roebuckexcep-tionwhich grants state courts jurisdiction over the trespassory invasionof area standards picketing,even in the face of an otherwise valid claimofGarmonpreemption,where by virtue of the failure of the Union to filea Board charge(and the inability of the injured landlord to file a charge),delay in the Union's filing its charge, after the Respond-entsfiled their injunction suit, results in a 3-week, legally"free ride" for the picketing especially since the chargemay have been filed only to defeat the state court juris-diction?$1While the legal question raised by Respond-ents(whether the state Court's jurisdiction was oustedby a subsequently filed charge) may be given short shiftin the Pennsylvania courts (and elsewhere), it cannot besaid, in view of the disputes among the justices inSears,Roebuck & Co.,supra, and the explicitly open questionposed by JusticeBrennantherein, that there does notexist a "genuine" state law legal question withinBillJohnson'sRestaurants v.NLRB,113LRRM at 2654.Thus, Respondents continuing their action and prosecut-ing the state court appeal is not "baseless"within themeaning ofBill Johnson's Restuarants.It is therefore my recommended32ORDER33That the complaint be dismissed in its entirety;provid-ed,however, that the Board retain jurisdiction of thecomplaint allegation concerning Respondent's retaliatorylawsuit, commenced 20 May 1985, so that it may disposethereof (including a conclusion that Respondent violatedSection 8(a)(1) of the Act) upon prompt notification byany party of a final, binding determination or resolutionof the merits thereof by the Commonwealth of Pennsyl-vania or otherwise.there is no forum in which the injured landlord may seek relief. Here,there wascharge filedafter the intitation of the state court action. Here,for 20 days (May 20-June 10)the injured landlord was without Boardremedy.Is the applicationofLongshoremenY.Davisautomatic?Does thefiling of the charge on June 10,ipso facto oust state court junsdicitionbecause,if so, it "... [forecloses]the state court's very jurisdiction toadjudicate."LongshoremenY.Davis,supra.a i Respondents argue(Br p. 38),using the language of Justice Black-mun(Sears,Roebuck &Co, 436 U.S. 180, 210)that"the real question iswho shouldbear the burdenof delay" where a charge is filed in the faceof a state court injunction action. the employer, dung the time beforeissuance of Board complaint or dismissal of the charge(where the stateaction is preempted or halted),or the Union where thestate court issuesa restraining order pending Board decision and limits the place of picket-ing?The extraordinaryfederal injunctivewrit underNLRB v. Nash-FinchCo., 404 U S 138 (1971), is availableto theBoard if any state courtorder is deemed to intermediately interferewith theBoard's jurisdicitionor processing of the charge Justice Blackmun's statement of the issue im-plies preemption upon the Board's issuance of complaint.Justice Powell,above,warmly disagrees and Justice Brennan notesthat thatissue is unre-solved92 1 have included in the record, on posthearing motions by and insist-ence of,Respondent and the GeneralCounsel,along withCP-C.G. Exh.3, certain unworthycorrespondence between Respondents and the Gen-eral Counsel inconsistentwith the high quality of thelitigation and theirexcellent briefs.33 If no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.